946 F.2d 1568
292 U.S.App.D.C. 88
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert W. WILLS, Appellant,v.DEPARTMENT OF THE NAVY.
No. 90-5271.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1991.

Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the response to the order to show cause, the motion for leave to file out of time, the motion for summary affirmance, and the opposition thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for leave to file be granted.   The Clerk is directed to file the lodged document.   It is


4
FURTHER ORDERED that the motion for summary affirmance be granted in part.   The district court's order filed June 1, 1990, is summarily affirmed substantially for the reasons stated therein.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   To the extent Wills seeks to challenge the order filed April 9, 1990, the appeal is dismissed in light of his failure to cite the order in his notice of appeal or "otherwise to evidence his intent to pursue an appeal from that order...."   See Brookens v. White, 795 F.2d 178, 180 (D.C.Cir.1986) (per curiam);  Fed.R.App.P. 3(c).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.